Reasons for Allowance
Claims 1- 23 are allowed.
The double patenting rejection is withdrawn. The applicant has amended claims 1, 7, and 14 to specify for a first retaining body with a channel in fluid communication with the air and facing away from the wall when the first retaining body is coupled to the first mounting body.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or adequately suggest a wall assembly, kit, and method of fastening a wall panel to a wall, with the combination of characteristics specified in the independent claim.  Of particular note are the requirement for a first retaining body with an inner surface facing the outer surface of a wall and an opposing outer surface that defines a channel positioned in fluid communication with the air space to allow moisture to escape. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant's invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGB